Order, Family Court, New York County (Jody Adams, J.), entered on or about December 5, 2005, which, upon a finding of permanent neglect, terminated appellants’ parental rights respecting the subject child and transferred custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
There was clear and convincing evidence adduced at the fact-finding hearing to support the finding of permanent neglect, which, in any case, is not challenged by appellants, who address only the dispositional determination. That determination, however, is supported by the evidence, which shows by a preponderance that it is in the child’s best interests to be adopted by her foster family. Now six years of age, the child has lived with and been well cared for by her foster family since birth, and has bonded with them. While appellants urge that the child be returned to appellant mother, and it is true that she has made commendable efforts to complete her service plan, those efforts were unfortunately belated and the evidence shows that the child would be adversely affected by being removed at this late date from the only home she has known (see Matter of Shannel Marie M., 198 AD2d 55 [1993], lv denied 82 NY2d 665 [1994]). Concur—Friedman, J.R, Nardelli, Buckley, Catterson and McGuire, JJ.